       Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                            KANSAS CITY, KANSAS DIVISION

D.M., a minor, by and through                                )
his next friend and natural guardian,                        )
KELLI MORGAN,                                                )
                                                             )      Case No. 2:18-CV-02158
               Plaintiff,                                    )
                                                             )
v.                                                           )
                                                             )
WESLEY MEDICAL CENTER LLC d/b/a                              )
WESLEY MEDICAL CENTER-WOODLAWN,                              )
et al.,                                                      )
                                                             )
               Defendants                                    )

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT WESLEY MEDICAL
                CENTER, LLC’S MOTION FOR PROTECTIVE ORDER

        Plaintiff’s deposition topics for Defendant Wesley Medical Center, LLC’s (“Wesley”)

corporate witness are proper because they are described with reasonable particularity and relate

to claims and defenses in this lawsuit.

        Five-year old D.M. presented to Wesley with clear indicators for a neurological exam and

head CT scan. He presented to Wesley with vomiting, headache, nausea, imbalance, lethargy,

slurred speech, photophobia, weakness, dizziness, disorientation, but no fever. D.M. would have

failed a neurological exam and a CT scan would have revealed elevated intracranial pressure to

inform providers to drain the pressure thereby preventing stroke. Instead, Wesley failed to

provide D.M. a neurological exam or CT scan and failed to relieve the intracranial pressure. As

a result, D.M. suffered a medically-preventable stroke. The stroke left him with permanent right-

side paralysis, neurological damage and other debilitating physical injuries that forever changed

his and his parents’ lives. D.M. is permanently paralyzed on his right side, has significant

neurological deficits, has permanent impaired eye movement, permanent difficulty swallowing

{00555917}                                       1
     Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 2 of 10




and slowed speech, permanent truncal ataxia known as “drunken sailor” gait characterized by

uncertain starts and stops and unequal steps, difficulty speaking, and is wheelchair dependent

along with many other health related problems attributable to the stroke.

         In this lawsuit, D.M. claims Wesley acted negligently in failing to follow its own

established policies and procedures, in failing to have appropriate policies and procedures to

provide D.M. the appropriate standard of care, and in failing to provide adequate staff to treat

D.M. within the appropriate standards of care. D.M. also claims Wesley violated EMTALA in

failing to immediately provide appropriate care and seeks punitive damages against Wesley.

         Wesley objects that certain of D.M.’s designated 30(b)(6) deposition topics are not

sufficiently described or are not relevant to these claims or any defenses to the claims.

                                            ARGUMENT

         Corporate witness deposition topics must be described with “reasonable particularity.”

Fed. R. Civ. P. 30(b)(6). Though Defendant Wesley suggests Plaintiff must describe the topics

with “painstaking specificity,” that is not the correct standard and this District rejects it. See id.;

Espy v. Mformation Technologies, 2010 WL 1488555 (D. Kan. 2010) (rejecting defendant’s

argument that 30(b)(6) deposition topics must be described with “painstaking specificity,” the

court held it “will measure the topics in Plaintiff’s notice by the standard stated in the rule –

reasonable particularity.”)

         A defendant “objecting to a deposition topic must set forth a specific, particularized

showing as to how the requested deposition testimony is objectionable.” Cohen–Esrey Real

Estate Servs. v. Twin City Fire Ins. Co., No 08–2527, 2009 WL 4571845, at *1 (D. Kan. Dec. 3,

2009).




{00555917}                                         2
     Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 3 of 10




   I.        Topics 1-8, 14, 15, 18, 19 and 21 are described with reasonable particularity.

          Each of these topics request Wesley to identify and describe an official Wesley policy

related to D.M.’s claims. Wesley does not argue these topics are irrelevant to claims or defenses.

It produced these official policies to Plaintiff in response to document requests. Instead, Wesley

complains that its corporate witness is asked to “identify and describe” Wesley’s own policies

and procedures that Wesley produced to Plaintiff. Wesley claims such prior production

sufficiently “identifies” each policy and the policy language itself sufficiently “describes” each

policy.

          However, Judge Gale rejected that approach in White v. Union Pac. R. Co., No. 09-1407-

EFM-KGG, 2011 WL 721550, at *1–2 (D. Kan. Feb. 22, 2011), calling it “improper”:

          In several instances, Defendant has offered to provide documents, refers to documents
          previously produced, or contends that no such documents exist—arguing that requiring a
          deposition on these topics would be wasteful. [citation omitted]. In the Court's view,
          Defendant seems to be arguing that Plaintiff's available discovery methods should be
          limited to document requests rather than depositions. This is improper.

Instead, “parties may choose the manner and method in which they conduct discovery. The

Federal Rules provide several vehicles for discovery. Parties may choose their preferred

methodology. Courts generally will not interfere in such choices.” Id. (citing McCloud v. Board

of Geary County Com'rs, No. 06–1002–MLB, 2008 WL 3502436, at *2 (D. Kan. Aug. 11, 2008,

citing Audiotext Communications Network, Inc. v. U.S. Telecom, Inc., No. 9402395–GTV, 1995

WL 625962, at *5 (D. Kan. Oct. 5, 1995)).

          While Wesley may view its own policies as straightforward needing no explanation of

how they were or were not applied to D.M.’s purported treatment, Plaintiff does not. Plaintiff is

entitled to discover that information from Wesley’s deposition testimony. See Id.




{00555917}                                        3
     Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 4 of 10




          Further, Plaintiff’s First Amended Complaint alleges Wesley failed to follow its own

policies and procedures and lacked adequate policies and procedures to provide D.M. with

acceptable care. (First Amended Complaint, Doc. 121, ¶ 42, 184, 204, 212). As such, Plaintiff

is entitled to an explanation from Wesley as to how its official policies work, how they were

implemented to the purported treatment of D.M., how they applied to the purported treatment of

D.M., and an identification and description of which policies were and were not applicable to

D.M.’s purported treatment. That is what Plaintiff seeks in these topics and it is exactly what the

topics request. Plaintiffs previously agreed to limit the topics to Wesley policies in place during

D.M.’s treatment at Wesley. Topics 1-8, 14, 15, 18 and 21 are described with reasonable

particularity.

    II.      Topics 9, 10, 12, 19, 20, and 21 are relevant to Plaintiff’s claims.

          Wesley complains each of these topics ask it to explain information not relevant to

whether it provided substandard care to D.M. However, each of the topics request information

directly related to allegations in D.M.’s First Amended Complaint. The allegations specifically

relate to D.M.’s negligence claim, EMTALA violation claim, and punitive damages claim

against Wesley.

          Fed. R. Civ. P. 26(b) states that “[p]arties may obtain discovery regarding any matter, not

privileged, that is relevant to the claim or defense of any party ... Relevant information need not

be admissible at the trial if the discovery appears reasonably calculated to lead to the discovery

of admissible evidence.”

          In White v. Union Pac. R. Co., Judge Gale explained that “[d]iscovery relevance is

minimal relevance, which means it is possible and reasonably calculated that the request will

lead to the discovery of admissible evidence.” Teichgraeber v. Memorial Union Corp. of



{00555917}                                         4
     Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 5 of 10




Emporia State University, 932 F.Supp. 1263, 1265 (D . Kan. 1996) (internal quotation omitted).

“Relevance is broadly construed at the discovery stage of the litigation and a request for

discovery should be considered relevant if there is any possibility the information sought may be

relevant to the subject matter of the action.” Smith v. MCI Telecommunications Corp., 137

F.R.D. 25, 27 (D. Kan. 1991). Thus, “discovery should ordinarily be allowed unless it is clear

that the information sought can have no possible bearing on the subject matter of the action.”

Snowden By and Through Victor v. Connaught Lab., 137 F.R.D. 325, 341 (D. Kan. 1991).

        Here, the designated topics are relevant to D.M.’s claims because they have a possible

bearing on the subject matter of this action. In fact, the topics seek information about that exact

subject matter.

        Topic 9 requests Wesley identify and describe the factual basis for statements maintained

on Wesley’s website that Wesley has “specialists in emergency medicine, neurological and

stroke care as alleged in paragraphs 164-165 of the First Amended Complaint.” In these

paragraphs, Plaintiff claims Wesley holds itself out as “emergency room, neuro and stroke care

specialists.” This is relevant for a number of reasons. First, specialists are burdened with a more

stringent standard of care than generalists. “[T]he particular decisions and acts required to

satisfy that duty of care vary, i.e., the required skill depends on the patient's situation and the

physician's medical specialty, if applicable.” Foster ex rel. Foster v. Klaumann, 296 Kan. 295,

302, 294 P.3d 223, 229 (2013).

        Second, the allegations in paragraphs 164-165 of Plaintiff’s First Amended Complaint

consist of quotes from Wesley relating directly to the applicable standard of care owed to D.M.

These paragraphs allege:

        164. Wesley Medical Center represents that it provides skilled and competent emergency
        room medical care:

{00555917}                                         5
    Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 6 of 10




             a. “Our emergency room staff is dedicated to providing patients with high
                quality care and comfort in a timely manner.”

             b. “Our staff provides expert, compassionate inpatient care and is prepared for
                all types of children’s emergencies, ranging from sudden illness to a life-
                threatening injury.

             c. “When it comes to ER care, children are not just small adults, they need the
                expert, respectful care found only at the Wesley Children’s Hospital ER.”

             d. “Upon check-in at the reception desk, the triage nurse will ask the patient
                about symptoms and medical history to determine the seriousness of the
                medical condition. Triage is a process that helps determine which patients
                need to be seen sooner because of the severity of their condition. Patients are
                treated according to the seriousness of their condition.”

             165. Wesley Medical Center represents and advertises that it is skilled in
             detecting and preventing signs of impending stroke:

             a. “At Wesley Medical Center, our experienced and compassionate doctors
                know the signs and treatment options for all types of stroke. Wesley Medical
                Center is recognized as a Primary Care Stroke Center by the Joint
                Commission, meaning we meet and surpass the national standards for stroke
                patient outcomes.”

             b. “Tissue loss in the brain can cause many sudden and scary symptoms,
                including a sudden loss of bodily function, such as speech, movement or
                vision. The longer a stroke goes untreated, the more brain cells die and the
                chances of a patient making full recovery are significantly decreased.”

             c. “Headache is a very common symptom of a brain tumor, though very few
                headaches are from a tumor. The headache happens because of increased
                pressure in the skull caused by growth of the tumor itself, swelling from tissue
                around the tumor, or a blockage of fluid that surrounds the brain and spine.”

             d. “Increased intracranial pressure may cause other symptoms, such as: Nausea
                and/or vomiting; Blurred, double, or loss of vision; Increased fatigue and/or
                sleepiness; Difficulty maintaining balance.”

             e. “Many small or rural hospitals do not have a neurologist available to diagnose
                and treat stroke patients. WesleyCare Virtual Network helps connect
                physicians and patients in these hospitals with a neurologist any time of the
                day or night.”




{00555917}                                    6
     Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 7 of 10




(First Amended Complaint, Doc. 121, ¶¶ 164-165).

       Plaintiff is entitled to Wesley’s explanation of these statements taken directly from

Wesley’s website. Plaintiff is entitled to Wesley’s description of how these statements were

applied to D.M.’s purported care and treatment.       That information has a possible relation to the

standard of care applicable to D.M.’s presentation to Wesley’s emergency room. Topic 9 is

directly relevant to Plaintiff’s claims as it involves the very subject matter of Plaintiff’s claims

against Wesley. Plaintiff previously agreed to limit this topic to Wesley’s website content

accessible in March 2017.

       Topic 10 likewise seeks a witness to testify about the Wesley advertisement alleged

within Plaintiff’s First Amended Complaint. In the advertisement Wesley describes a patient

with a similar presentation to D.M.’s presentation, except that in the advertisement Wesley

immediately provided a neurological exam and imaging to the patient. The advertisement

explains how early detection of stroke can be lifesaving. For the patient in the advertisement

Wesley’s decision to provide an immediate neurological exam and imaging apparently revealed

an impending stroke that Wesley was able to stop before it caused life-limiting damage.

       Here, D.M. alleges that despite his similar presentation, Wesley failed to provide D.M. a

proper neurological exam or imaging to detect and prevent impending stroke. Topic 10 seeks a

witness to testify to the decision to produce the advertisement, why the subject patient was

chosen by Wesley, and the policies and procedures Wesley and its health care providers followed

to diagnose the patient’s presentation as depicted in Wesley’s public advertisement. There are

no HIPAA concerns there because Wesley already put that information in the public eye. This

information has a possible relation to the standard of care and to Wesley’s defense as to why it




{00555917}                                        7
     Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 8 of 10




failed to immediately test D.M. for impending stroke in light of his emergency room

presentation.

       Topic 12 seeks a witness to testify to the contractual relationship between Wesley and

CarePoint to provide Wesley with adequately trained nursing staff, including compensation and

incentives. Wesley produced these contracts in discovery because they are relevant to Plaintiff’s

claims. They are relevant to determine 1) whether Wesley or CarePoint trained these Defendants

provided to Wesley by CarePoint; 2) whether these Defendants must follow Wesley’s or

CarePoint’s policies and procedures; 3) whether these staff members are trained in Wesley’s or

CarePoint’s policies and procedures or both; and 4) to determine Wesley’s potential bias in

selecting substandard staff members as a result of favorable incentives or compensation

arrangements between CarePoint and Wesley. This information bears a possible relation to

Plaintiff’s inadequate policies, failure to adhere to policies, and inadequate staffing claims

against Wesley.

       Topic 19 requests a witness to testify to Wesley’s social media policies for its health care

providers. Plaintiff has alleged, and this Court has refused to strike, allegations that Defendant

Grover posted on social media a disturbing comment about her attitude towards patients who she

thinks use the emergency department as their primary medical care for routine health issues. The

topic is relevant to Plaintiff’s claim that Defendant Grover’s attitude and predisposition, as

displayed in her social media post, to patients who she perceives as using the emergency room

for routine health issues caused her to dismiss D.M.’s presentation as a routine health issue rather

than stroke.

       Wesley’s applicable social media policies will govern whether it condoned or encouraged

Defendant Grover’s disturbing post and whether it shares the same disturbing predisposition to



{00555917}                                        8
     Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 9 of 10




dismissing emergency patients as mere routine medical issues. These issues are relevant to

standard of care and witness bias. Plaintiff previously agreed to limit this request to social media

policies applicable to Defendant Grover in place in March 2017.

       Topic 20 seeks a knowledgeable witness to testify about Wesley’s decision to outsource

its emergency department responsibilities to a third party. It is established fact that D.M. was

seen by Defendant Grover, a physician’s assistant employed by a third party, CarePoint, and her

treatment was approved by another CarePoint employee, Dr. Faimon. The decision to outsource

emergency room care is particularly relevant to Plaintiff’s claim given Wesley Medical Center’s

emergency department’s former medical director stating that providing emergency services “is

not something you can fly in from out of town and buy… It’s created from years of

teamwork…When you take that away, you potentially put patient care at risk.” (Physicians in

Wesley emergency rooms told to become EMCare employees or leave, The Wichita Eagle, June

10, 2014 10:26 am, updated August 08, 2014 09:24am, available at

https://www.kansas.com/news/business/health-care/article1145848.html). Plaintiff seeks a

witness knowledgeable on the analysis performed by Wesley concerning this risk to its

emergency department patients who receive treatment from such third-party contractors before it

outsourced its emergency room obligations. This information is relevant to Plaintiff’s claims

that Wesley provided him substandard care.

       Topic 21 seeks information concerning the process and procedure by which patients’

complaints are handled at Wesley and specifically the complaint made by Kevin Morgan in March,

2017. What was the procedure in place for Wesley to identify, investigate and resolve Mr. Morgan’s

complaint? Why did the complaint result in the involvement of the Wesley Woodlawn CEO? Are

there varying levels of complaint responses based on whether Wesley believes it acted negligently or

based on certain levels of damages to a patient? Such information is relevant because it would

{00555917}                                       9
    Case 2:18-cv-02158-KHV-KGG Document 253 Filed 01/10/19 Page 10 of 10




constitute admissions that Wesley provided substandard care. Plaintiff is entitled to discover that

information.

   III.      Topics 22 and 24-25 are moot.

          Prior to Wesley filing this motion, Plaintiff’s counsel informed Wesley’s counsel that

topics 22 and 24-25 will be deferred. Plaintiff does not intend to question Wesley over those

topics at this deposition. As such, Wesley’s objections to topics 22 and 24-25 is moot.

                                        Respectfully submitted,

                                         /s/: Daniel B. Giroux
                                         DUGAN & GIROUX LAW, INC.
                                         Daniel Giroux, SCID 19375
                                         940 N. Tyler Rd., Suite 206
                                         Wichita, Kansas 67212
                                         P. 316-721-5500 F. 316-722-7510
                                         dan@dgwichitalaw.com

                                        and

                                         KUCKELMAN TORLINE KIRKLAND

                                          /s/ Stephen J. Torline
                                          Stephen J. Torline        KS #18292
                                          Michael J. Kuckelman      KS #14587
                                          Benjamin T. Friesen       KS #26655
                                          10740 Nall, Suite 250
                                          Overland Park, Kansas 66211
                                          Direct dial: 913-948-8615
                                          Fax: 913-948-8611
                                          storline@ktk-law.com
                                          mkuckelman@ktk-law.com
                                          bfriesen@ktk-law.com
                                           Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2019, the foregoing was served by operation of the
Court’s electronic filing system upon all parties whose attorneys have entered their appearance in
the above-captioned case.

                                               /s/ Stephen J. Torline
                                               Attorney for Plaintiff
{00555917}                                        10
